DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment
2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Scheer on 29 April, 2022. 

In the claims:Claim 1. (Currently Amended) A system for controlling a fuel-level display in a vehicle, the system comprising:
one or more processors; and 
a memory communicably coupled to the one or more processors and storing a threat detection module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
determine, using data from at least one scan of a vehicle occupant compartment by at least one vehicle sensor, a presence or absence of a potential threat to an occupant in the occupant compartment; and 
responsive to determination of the presence of a potential threat, cause a control signal to be generated; 
the memory also storing a fuel-level display control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the [[a]] control signal 

Claim 2. Cancelled.

Claim 3. (Currently Amended)  The system of claim [[2]] 1 wherein the threat detection module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to manual activation of the system for controlling the fuel-level display in the vehicle, cause at least one vehicle sensor to scan an occupant compartment of the vehicle. 

Claim 9. (Currently Amended)  A method of controlling a vehicle fuel-level display comprising a step of, responsive to a determination of the presence of a potential threat 

Claim 12. (NEW)  The system of claim 1, wherein the system is also configured to generate the control signal responsive to manual activation of the system, and wherein the fuel-level display control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the control signal generated by manual activation of the system, control operation of the vehicle so as to cause the fuel-level display to display the predetermined false low-fuel level.

Claim 13. (NEW)  The method of claim 9, wherein the method further comprises a step of controlling the fuel-level display responsive to a control signal generated by manually activating a system for controlling a fuel-level display in a vehicle and without using the threat-detection module. 

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689